Citation Nr: 0504059	
Decision Date: 02/15/05    Archive Date: 02/22/05	

DOCKET NO.  04-03 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension secondary 
to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from July 1966 to April 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
VARO in Detroit, Michigan, that denied entitlement to the 
benefit sought.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the evidence of record discloses that by rating 
decision dated in February 2003, service connection for 
diabetes was granted for the veteran  (He had service in 
Vietnam from 1967 to 1968).  The veteran and his 
representative claim that he now has hypertension secondary 
to the service-connected diabetes.  

The veteran was accorded an examination by VA in March 2003.  
The examiner opined that the veteran had hypertension, but it 
was "not a complication of diabetes mellitus."  

However, subsequent thereto, in a November 2003 
communication, another VA physician stated the veteran was a 
patient at the VA Medical Center in Detroit, Michigan, and 
was being followed for diabetes and hypertension.  That 
physician indicated that the veteran's "hypertension could 
have been present along with the diabetes by so many years 
before their actual diagnosis."  It is not clear from the 
communication whether the physician believed there was a 
causal connection between the service-connected diabetes 
mellitus and the development of hypertension.  

The veteran's accredited representative has indicated in his 
informal hearing presentation dated in May 2004 that the 
standards required under the VCAA and the Quartuccio and 
Charles cases have not been met in notifying the veteran and 
assisting him in developing his claim.  The Board notes that 
the Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA provide notice that informs a claimant (1) of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) of the information and evidence 
that VA will seek to provide, and (3) of the information and 
evidence the claimant is expected to provide.  Further, VA 
must "also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim."  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2004); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002) and Charles v. Principi, 16 Vet. App. 370, 373 (2002).  
A general letter addressing these provisions is not 
sufficient.  The letter must be very specific as to what 
evidence VA has and exactly what evidence the veteran needs 
to provide.  

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:  

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
the claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.  

2.  The VA physician at the John Dingle 
VA Medical Center, Detroit, Michigan, who 
indicated in November 2003 the veteran 
was being followed at that facility for 
diabetes mellitus and hypertension should 
be contacted and asked to clarify his 
statement regarding the veteran's 
hypertension.  The physician should be 
asked to opine as to whether it is at 
least as likely as not that the veteran's 
hypertension is causally related in any 
way to the service-connected diabetes 
mellitus.  The complete rationale for any 
opinion expressed should be provided.  If 
that physician is not available, other 
equivalent personnel may accomplish the 
review.  If deemed advisable, the veteran 
should be accorded an examination with 
the purpose of obtaining an opinion as to 
whether it is at least as likely as not 
(more than a 50 percent chance) that the 
veteran's hypertension is causally 
related to his service-connected diabetes 
mellitus.  The examiner should review the 
entire claims file and provide the 
complete rationale for any opinion 
expressed.

4.  Thereafter, the RO should consider 
all of the evidence of record and 
readjudicate the claim.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  The supplemental statement of the 
case must contain notice of all the 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  All relevant 
evidence of record should be addressed.  
An appropriate period of time should be 
allowed for response.  

Then, the case should be returned to the Board, if otherwise 
in order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




